Per Curiam,
The issue arising upon this record embracing as it does the question of the dedication of the grcfuud in dispute to public use so long ago as 1834, presents a subject of much interest historically as well as legally. The case was tried with great ability by the learned counsel on both sides, and the findings and opinion of the learned court below exhibit a patient and very painstaking investigation of all the facts and legal questions arising. After a careful study of the testimony and a comparison of it with the findings of fact by the court, we are constrained to say that we are not convinced by the very able argument of the learned counsel for the appellant that there was any error either in the findings of fact or the conclusions of law appearing on the record. We have no doubt as to the jurisdiction of the court to entertain the plaintiff’s bill. We affirm the decree upon the opinions of the court below including the findings of fact appearing therein.
Decree affirmed and appeal dismissed at the cost of the appellant.